Citation Nr: 0313615	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-23 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs disability compensation 
benefits in the amount of $589.00 to include the issue of 
whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from February 1969 to February 
1975 and from May 1984 to May 1988.  In March 1998, the 
Winston-Salem, North Carolina, Regional Office (RO) reduced 
and amended the veteran's Department of Veterans Affairs (VA) 
disability compensation benefits as of August 1, 1995 based 
upon changes in the veteran's marital and dependency status.  
In March 1998, the RO informed the veteran in writing of the 
overpayment of VA disability compensation benefits in the 
amount of $1,430.00 and his appellate and waiver rights.  In 
April 1998, the veteran submitted a notice of disagreement 
with the March 1998 RO decision and requested waiver of 
recovery of the overpayment in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $1,430.00 upon its 
finding of bad faith.  In February 2001, the Board remanded 
the veteran's appeal to the RO for additional action which 
included conducting a due and paid audit and formal 
adjudication of the issue of whether the overpayment of VA 
disability compensation benefits in the calculated amount was 
properly created to include a determination as to whether the 
overpayment was the result of sole VA error under the 
provisions of 38 C.F.R. § 3.500(b)(2).  

In March 2002, the requested due and paid audit was 
conducted.  The audit determined that the correct amount of 
the overpayment of VA disability compensation benefits to the 
veteran was $589.00.  The veteran has been represented 
throughout this appeal by North Carolina Division of Veterans 
Affairs.  


REMAND

In its February 2001 Remand instructions, the Board requested 
that the RO formally adjudicate the issue of whether the 
overpayment of VA disability compensation in the calculated 
amount was properly created and to specifically determine 
whether the overpayment was the result of sole VA error under 
the provisions of 38 C.F.R. § 3.500(b)(2).  The RO did not 
subsequently formally adjudicate the issue of whether the 
overpayment of VA disability compensation in the amount of 
$589.00 was properly created.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the RO's 
compliance with the Board's remand instructions is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, this case is again REMANDED for the 
following action: 

1.  The RO should formally adjudicate the 
issue of whether the overpayment of VA 
disability compensation benefits in the 
amount of $589.00 was properly created.  
The RO should specifically determine 
whether the overpayment in the calculated 
amount was the result of sole VA error 
under the provisions of 38 C.F.R. 
§ 3.500(b)(2) (2002).  

2.  The RO should then readjudicate the 
veteran's request for waiver of an 
overpayment of VA disability compensation 
benefits in the amount of $589.00.  

3.  If the benefits sought on appeal 
remain denied, the RO should then issue a 
supplemental statement of the case (SSOC) 
to the veteran which contains a full and 
complete discussion of (1) whether the 
overpayment of VA disability compensation 
benefits in the amount of $589.00 was 
properly created; (2) the veteran's 
entitlement to waiver of recovery of the 
overpayment of VA disability compensation 
benefits in the calculated amount; and 
(3) all applicable laws and regulations.  
Specifically, the SSOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
veteran.  The SSOC should address all 
relevant actions taken on his waiver 
request to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


